Citation Nr: 1739545	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Amrit K. Sidhu, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at an October 2016 Board hearing.  A transcript is of record.


FINDINGS OF FACT

1.  An unappealed September 1980 rating decision denied service connection for a left knee disability.

2.  An unappealed November 2009 rating decision declined to reopen the Veteran's service connection claim for a left knee disability.

3.  Evidence submitted since the November 2009 rating decision raises a reasonable possibility of substantiating the service-connection claim for a left knee disability.

4.  The evidence of record, including the opinion of Dr. C.V., establishes that the Veteran's left knee disability, variously diagnosed as posttraumatic arthritis, posttraumatic medial meniscus tear, chondromalacia patella, and Osgood-Schlatter disease of the left knee, is related to his period of service.



CONCLUSIONS OF LAW

1.  The September 1980 rating decision denying entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§ 20.1103 (2016).

2.  The November 2009 rating decision denying entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

3.  Following the last final rating decision in November 2009, new and material evidence has been submitted to reopen the service connection claim for a left knee disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2016).  

4.  Service connection for a left knee disability, variously diagnosed as posttraumatic arthritis, posttraumatic medial meniscus tear, chondromalacia patella, and Osgood-Schlatter disease of the left knee, is warranted.  38 U.S.C. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  








	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left knee disability, variously diagnosed as posttraumatic arthritis, posttraumatic medial meniscus tear, chondromalacia patella, and Osgood-Schlatter disease of the left knee, is granted.



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


